TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00116-CV



                        CRLP Research Boulevard, LLC, Appellant

                                                v.

  Travis Central Appraisal District and Williamson County Appraisal District, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-06-003155, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant CRLP Research Boulevard, LLC filed a motion requesting that its appeal

be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: July 15, 2008